Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 5, 8-11, 14, 19-21, 24, 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell et al, WO 2007/023455 in view of Hernandez et al, U.S. Patent No. 4,243,480 and James et al, U.S. Patent Application Publication No. 2003/0146537.   
Cabell et al discloses a toilet tissue which would necessarily be able to be flushed because toilet tissue is sized and intended to be flushable. See page 7, lines 10-13.   Cabell discloses the tissue comprises one or more plies of fibrous material made from hydroxyl polymers such as starch, polyvinyl alcohol and mixtures. See page 5, lines 14-page 6, line 12.   The hydroxyl polymers are monocomponent, (not bicomponent fibers such as sheath/core, side by side, etc.).  The plies further comprise a solid additive such as wood pulp fibers.  See page 9, line 25 – page 10, line 25.  The additive may be on a surface of a ply or within a ply or in between plies. See figures and page 20, line 26 – page 21, line 15.   Since the instant specification defines scrim as a 
With regard to the amount of bonding agent,  Cabell teaches bonding agent such as adhesive can be present as an additive, and further defines an additive as something which is present in minor amounts, including as less than 5 or 3 or 1 or 0.5% by weight.  See page 9, lines 25-30 and page 10, line 16.  Therefore, the person of ordinary skill in the art would have been motivated to use amounts of adhesives or bonding agents which were minor and further to use as little of any bonding material which would provide an effective bond for reasons of economy and also to avoid any harshness in the hand of the resulting product. 
Cabell differs from the claimed invention because it does not teach a non-thermoplastic starch binder having the claimed fiber length is present in the structure.  
However, Hernandez teaches incorporating starch fibers as binders into cellulosic nonwovens.   Hernandez teaches that employing starch binder fibers is an inexpensive way to bond synthetic or natural fibers in non-woven web form.  The starch binder fibers are non-
Hernandez does not teach the claimed fiber length, but instead teaches a shorter length can be used for bonding pulp fibers, and that a longer length can be used to bond nonwovens.  See col. 7, lines 1-13.  However, James et al teaches that non-thermoplastic starch fibers such as those disclosed by Hernandez can be made by an improved process wherein the can be spun by spunbonding processes, which would result in fibers of endless length.  See paragraphs 0008, 0052-0053.  The fibers of James are monocomponent, (not bicomponent such as side by side or sheath/core).  Therefore, it would have been obvious to have employed the improved process of James et al to make the bonding fibers of Hernandez in order to provide fibers having improved properties such as softness and opacity, (see paragraph 0052), while still being biodegradable.  
Cabell does not teach the claimed properties of wet coefficient of Friction Ratio or Wet Web-Web Coefficient of Friction as claimed.  However, Cabell discloses the same structure made from the same materials it is reasonable to expect that the structure of Cabell would have the same properties, since the same materials cannot have different properties.  Further, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Further, although Cabell teaches employing wood pulp fibers, it does not disclose the claimed type of fibers.  However, since Cabell teaches that natural or artificial cellulosic pulp can be employed, it would have been obvious to have selected from among known types of pulp in including hardwood, softwood, eucalyptus and chemically treated pulp fibers, since these are well known and conventionally used types of wood pulp fibers.  
Claims 22-23  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell et al, WO 2007/023455 in view of Hernandez and James as set forth above, and further in view of Vinson et al, U.S. Patent No. 5,814,188.
Cabell differs from the claimed invention because it does not disclose that the tissue comprises a softening agent such as a quaternary ammonium.  
However, Vinson et al teaches that tissue papers such as toilet paper may be treated with softening agents such as a quaternary ammonium.  See col. 2, lines 16-31.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined a softening agent with the tissue of Cabell in order to improve the tactile sensation perceived by the consumer who holds a paper product and rubs it across the skin as taught by Vinson.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell in view of Hernandez and  James et al, U.S. Patent No. 2003/0146537 as set forth above and further in view of Conway et al, U.S. Patent No. 3,960,652.   Cabell differs from the claimed invention because it does not disclose the interior additives protrude through the outer scrim layer.  However, Conway teaches tufting a nonwoven web suitable for use in disposable wipes, papers, hygiene materials and diapers to produce free fiber ends in order to enhance the softness and absorbency of the product.  See col. 2, lines 32-43; col. 4, lines 33-65; col. 14, lines 32-68.  Therefore, it would have been obvious to one of ordinary skill in the art to have tufted the nonwoven of Cabell as taught by Conway in order to form free fiber ends to enhance the hand, absorbency, etc. of the nonwoven of Cabell. The tufts would include the additives and therefore the additives would protrude through the scrim layer due to the tufting.   It further would have been obvious to have selected the number of free fiber ends which resulted in optimal softness, absorbency, hand, etc. through the process of routine experimentation.
Applicant's arguments filed 2/15/22 have been fully considered.
Applicant has amended the claims to remove the limitation “thermally” before “bonded” and “thermal” before “bond sites in claim 1 and has similarly amended claims 19 and 24.  This amendment removes the 112 1st paragraph rejection.
With regard to the indefiniteness rejection, Applicant argues as used herein the term “monocomponent” refers to fibers which are physically unitary, as opposed to bicomponent fibers.  This argument is persuasive as to the indefiniteness rejection.
A new art rejection in view of the amendments is set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789